Citation Nr: 0426683	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss and tympanic membrane perforation 
since July 23, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from March 1966 to April 1969.

This appeal arises from an October 1996 rating decision by 
the San Diego, California Regional Office (RO) of the 
Department of Veterans' Affairs which denied entitlement to a 
compensable rating for bilateral hearing loss.

In October 1998, the veteran testified before the undersigned 
Veterans' Law Judge at a hearing at the RO.  A transcript of 
that hearing is of record.  In April 1999, the Board remanded 
this matter to the RO for additional development.  
Subsequently, in November 2002, the RO granted a 10 percent 
rating for bilateral hearing loss with tympanic membrane 
perforation, effective from July 23, 2002.  The RO continued 
its denial of entitlement to a compensable rating from July 
18, 1996 to July 23, 2002.  In February 2004, the Board 
determined that the criteria had not been met for a 
compensable evaluation from July 18, 1996 to June 10, 1999 or 
from June 10, 1999 to July 23, 2002.  The Board also remanded 
the claim for further development before determining whether 
the criteria had been met for a rating higher than 10 percent 
from July 23, 2002.

In a statement received by the RO in April 2000 and a 
statement received by the Board in August 2004, the veteran 
appeared to raise the matter of an earlier effective date for 
his compensation.  The Board refers this matter to the RO for 
appropriate action.
 

FINDING OF FACT

Since July 23, 2002 the veteran's bilateral hearing loss has 
never exceeded Level II hearing in the left ear and Level IV 
hearing in the right ear.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from July 
23, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, diagnostic codes 6100, 6211.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1996 decision that the criteria 
for entitlement to noncompensable service connection for 
bilateral hearing loss had been met.  A subsequent rating in 
August 1997 informed the veteran that the criteria for 
entitlement to an increased evaluation for bilateral hearing 
loss had not been met.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
May 2003, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss 
with tinnitus and well as what evidence was still necessary 
to establish an increase in severity of his disabilities.  
Although the letter referenced a claim for service 
connection, the letter explained to the veteran that VA would 
obtain government records and would make reasonable efforts 
to help him get other evidence necessary to support his 
claim, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Finally, the veteran received statements of the case which 
further described the standard for adjudicating his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decision, the VCAA 
letter, and SOCs sent to the appellant notified him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial unfavorable AOJ decision was made 
in August 1997 which is prior to enactment of the VCAA on 
November 9, 2000.  When the veteran notified the RO of his 
disagreement with the decision, he received a statement of 
the case describing the standard for adjudicating his claim 
for an increased rating.  Subsequent to the enactment of the 
VCAA, the Board remanded the veteran's claim.  By letter 
dated May 2003, the veteran was provided notice of VA's duty 
to develop his claim pursuant to the VCAA provisions, to 
include the duties to develop for "medical records, 
employment records, or records from other federal agencies."   
This notice, combined with the SOCs sent to the veteran, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  

This majority viewpoint contradicts a decision by the United 
States Court of Appeals for the Federal Circuit which 
counseled against this form over substance approach by 
holding, as a matter of law, that a case by case analysis is 
required to determine whether prejudicial error occurred as a 
result of a section 5103 deficiency.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004.)  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for eight years, and deprive the veteran of his 
right to timely seek redress before a court of superior 
jurisdiction.  This delay may be substantial since there are 
thousands of pending claims involving "post-adjudicatory" 
notices which, if all summarily remanded, would add to the 
backlog of cases to be adjudicated by VA and increase the 
"wait in line" by this veteran, as well as all other VA 
claimants, in the adjudication of the claims.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of his section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
The veteran was also afforded VA examinations for the 
disability at issue.  Therefore, a remand for another opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  Accordingly, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the veteran in 
substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the appeal stems from a decision 
granting service connection for the condition in issue.  
Under these circumstances, the Board must review the entire 
record with a view toward ascertaining the correct rating to 
be applied depending on the level of severity at the given 
time, a practice called staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, in this case, the 
Board has rendered a decision determining the levels of 
severity of the veteran's disability from July 18, 1996 to 
June 10, 1999 and from June 10, 1999 to July 23, 2002.  In a 
February 2004 decision, the Board determined that the 
veteran's disability was not compensable from July 18, 1996 
to June 10, 1999 and from June 10, 1999 to July 23, 2002.  
Thus, this decision will only address whether the veteran's 
bilateral hearing loss and tympanic membrane perforation have 
warranted a disability in excess of 10 percent from July 23, 
2002 through the present. 

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not 


dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

The criteria for evaluating hearing loss were changed by 
amendment to the rating criteria that became effective June 
10, 1999. 38 C.F.R. §§ 4.85, 4.86 (2003).  Except for 
exceptional hearing patterns discussed below, however, the 
amendment did not change the criteria for evaluating 
bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected ear hearing loss, the rating schedule established 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85 to 4.87 (2003).  The U.S. Court 
of Appeals for Veterans Claims (Court) has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria also stipulates that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2003).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2003).

The veteran's medical records show that on July 23, 2002, he 
had follow-up treatment after a tympanoplasty in April 2002.  
The examination revealed a tympanic membrane perforation in 
the left ear with moderate to profound mixed hearing loss in 
the right ear and a mild to profound hearing loss in the left 
ear.  There was also a 15-30 decibel improvement in air 
conduction thresholds at low frequencies in both ears since 
the operation and word recognition scores were excellent for 
both ears at a slightly elevated listening level.  However, 
the veteran reported no subjective improvement in his hearing 
or tinnitus and another operation was recommended.

Specifically, the July 23, 2002 VA examination showed the 
following pure tone threshold loss, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT

55
60
65
110
LEFT

55
50
60
120

The veteran's average decibel loss was 71 for the left ear 
and 73 for the right ear.  Speech discrimination was 92 
percent in the left ear and 96 percent in the right ear.  

On July 16, 2003, the veteran underwent another examination.  
The examiner found moderate mixed loss with profound 
sensorineural high frequency loss in the left ear and 
moderate severe mixed loss with profound sensorineural high 
frequency loss in the right ear.  The audiogram showed the 
following pure tone threshold loss, in decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT

50
55
60
105
LEFT

40
45
55
110

The veteran's average decibel loss was 63 for the left ear 
and 68 for the right ear.  Speech discrimination was 96 
percent in the left ear and 100 percent in the right ear.

The results of the July 23, 2002 examination indicate Level 
II hearing which is noncompensable under Diagnostic Code 
6100.  However, when the new provisions of 38 C.F.R. § 4.86 
are applied, there are exceptional patterns of hearing loss 
which warrant a disability evaluation of no greater than 10 
percent.  Because the veteran's hearing impairment in the 
right ear equals or exceeds 55 decibels at each of the four 
specified frequencies, the Roman numeral designation for 
hearing impairment from Table VIa is assigned.  Therefore, 
the veteran's right ear hearing loss is designated Level VI.  
Thus, under Diagnostic Code 6100, with the poorer ear 
designated at Level VI and the better ear designated Level 
II, the veteran's hearing impairment warrants a 10 percent 
evaluation.  In order to warrant a 20 percent evaluation, the 
veteran's better ear would have to show a Level IV 
impairment.  The evidence does not indicate such severe 
hearing loss.  Therefore, a rating in excess of 10 percent is 
not warranted.  In addition, the veteran's perforation of the 
tympanic membrane remains noncompensable under Diagnostic 
Code 6211, whether evaluated under the old or the new 
criteria. 

The results of the June 16, 2003 audiogram show a Level II 
hearing loss for both ears under the old and new regulations.  
Therefore, the most recent examination does not indicate a 
level of severity to warrant a rating greater than 10 
percent.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and 
bilateral hearing loss and tympanic membrane perforation  
warranted no greater than a 10 percent disability rating from 
July 23, 2002 to the present.  In arriving at this 
determination, consideration has been given to the entire 
evidence of record.  As the preponderance of the evidence is 
against the veteran's increased rating claim, the benefit of 
the doubt rule enunciated in 38 C.F.R. § 5107 (b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.




ORDER

A rating in excess of 10 percent for bilateral hearing loss 
and tympanic membrane perforation from July 23, 2002 is 
denied.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



